Title: Enclosure: Draft of a Resolution for the City of Washington, 14 April 1802
From: Jefferson, Thomas
To: White, Alexander

Whereas sundry lots and fractions of lots for building have been laid out on the ground of the city of Washington which are not yet described by lines on the plan of the city, particularly within certain squares or spaces left open in the sd plan, and the water-lines on the said plan are not exactly conformable with those lines as they exist actually on the ground:
              
              Resolved that it is expedient that the said building lots or fractions within the said squares or open spaces or elsewhere which have been laid out on the ground & not yet entered in the plan, should be exactly entered thereon and that both the high & low water marks be delineated on the said plan in exact conformity with those lines as they exist on the ground in order that a water street may be laid off adjacent to the high water mark: that the engraved plate with which the printed plans have been struck off, be then corrected in exact conformity with the original so amended, and a new edition of plans be issued proportioned in number from time to time to the calls for them. and that be employed to make the said corrections in the original, by actual survey, wherever that shall be necessary, for which he shall recieve for every perch of line which he shall survey & delineate
            